                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12        SNAP! MOBILE, INC.,                            Case No. 18-CV-04686-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER DENYING MOTION FOR
                                                                                           LEAVE TO FILE THIRD AMENDED
                                  14              v.                                       ANSWER AND COUNTERCLAIM
                                  15        PAUL CROGHAN,                                  Re: Dkt. No. 51
                                  16                    Defendant.

                                  17

                                  18            Before the Court is Defendant and Counterclaimant Paul Croghan’s (“Croghan”) motion

                                  19   for leave to file his proposed Third Amended Answer and Counterclaim to Plaintiff and

                                  20   Counterdefendant Snap! Mobile, Inc.’s (“Snap”) complaint. ECF No. 51 (“Mot.”). Croghan seeks

                                  21   to add Snap’s Chief Executive Officer and Co-Founder Cole Morgan as an individual

                                  22   Counterdefendant and to assert a counterclaim for penalties under the California Private Attorneys

                                  23   General Act of 2004 (“PAGA”). Having considered the submissions of the parties, the relevant

                                  24   law, and the record in this case, the Court DENIES Croghan’s motion for leave to file his

                                  25   proposed Third Amended Answer and Counterclaim.

                                  26   I.       BACKGROUND
                                  27            A. Factual Background

                                  28                                                   1
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1          Snap is a Delaware corporation with its principal place of business in Seattle, Washington.

                                   2   ECF No. 1 (“Compl.”) ¶ 1. Snap developed an online donation platform to assist sports teams,

                                   3   coaches, and teachers to raise money through online donation campaigns. Id. ¶ 7. Snap makes its

                                   4   online donation platform available to teams, coaches, and teachers through its employees,

                                   5   including Snap’s sales representatives. Id. ¶ 12.

                                   6          Snap’s complaint focuses on Snap’s relationship with Defendant Croghan, a Santa Cruz,

                                   7   California resident who worked for Snap as an independent contractor starting in May 2014, and

                                   8   as an employee starting in July 2017, when Croghan signed a Sales Representative Agreement. Id.

                                   9   ¶¶ 2, 14–16. In the Sales Representative Agreement, Croghan promised not to use, disclose, or

                                  10   otherwise misappropriate Snap’s confidential, proprietary, or trade secret information. Id. ¶ 32.

                                  11   According to Snap, Croghan quit suddenly on June 1, 2018, and commenced a relationship with a

                                  12   Snap competitor that is attempting, with Croghan’s assistance, to copy Snap’s fundraising tools
Northern District of California
 United States District Court




                                  13   and approaches and to misappropriate Snap’s trade secret information. Id. ¶¶ 30–57.

                                  14          Croghan’s allegations in the Second Amended Answer and Counterclaim focus on the

                                  15   alleged conduct of Snap in its capacity as Croghan’s employer. For instance, Croghan alleges that

                                  16   Snap misclassified Croghan as an independent contractor and then unilaterally changed Croghan’s

                                  17   status from an independent contractor to an employee on July 18, 2017. ECF No. 50 (“SAA”) at 3,

                                  18   30. Croghan further alleges that despite his change to employee status in 2017, Croghan continued

                                  19   to perform the same job duties he had performed as an independent contractor. Id. at 30. Croghan

                                  20   alleges that Snap exercised control over Croghan at all times, including during his tenure as an

                                  21   independent contractor. Id. at 28–29. Croghan alleges that he paid all of his own business

                                  22   expenses, was not provided compliant meal or rest periods, and was not paid minimum wages for

                                  23   all hours worked or overtime. Id. at 30–33. Croghan also alleges that Snap failed to record

                                  24   Croghan’s hours worked, failed to provide him accurate wage statements, failed to maintain

                                  25   accurate payroll records, and failed to pay Croghan all compensation due at termination. Id.

                                  26          B. Procedural History
                                  27          After Croghan ended his employment with Snap on June 1, 2018, Snap initiated the instant

                                  28                                                       2
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   action against Croghan on August 3, 2018. See Compl. Snap brought five claims against Croghan:

                                   2   (1) trade secret misappropriation pursuant to the Defend Trade Secrets Act; (2) trade secret

                                   3   misappropriation pursuant to the California Uniform Trade Secrets Act; (3) Breach of Contract;

                                   4   (4) Breach of Duty of Loyalty; and (5) violation of California Penal Code § 502. Compl. ¶¶ 58–98.

                                   5          On August 24, 2018, Croghan requested copies of Croghan’s personnel records from Snap

                                   6   pursuant to California Labor Code §§ 226 & 1198.5. ECF No. 51-1 (“Healy Decl.”) ¶ 3.

                                   7          1. Croghan’s August 28, 2018 Answer and Counterclaim
                                   8          On August 28, 2018, Croghan filed his Answer and Counterclaim. ECF No. 15. In his

                                   9   Answer and Counterclaim, Croghan asserted 29 affirmative defenses and ten counterclaims.

                                  10   Croghan’s ten counterclaims were: (1) violation of California Labor Code § 2802 (“Unreimbursed

                                  11   Business Expenses”); (2) violation of California Labor Code §§ 226.7 and 512, and IWC Wage

                                  12   Order No. 4 (“Missed Meal Period”); (3) violation of California Labor Code §§ 226.7, and IWC
Northern District of California
 United States District Court




                                  13   Wage Order No. 4 (“Missed Rest Period”); (4) violation of California Labor Code §§ 1182.11,

                                  14   1182.12, and 1197, and IWC Wage Order No. 4 (“Failure to Pay Minimum Wage”); (5) violation

                                  15   of California Labor Code § 510, and IWC Wage Order No. 4 (“Failure to Pay Overtime”); (6)

                                  16   violation of California Labor Code § 226, and IWC Wage Order No. 4 (“Employee Itemized

                                  17   Wage Statement”); (7) violation of California Labor Code § 1174, and IWC Wage Order No. 4

                                  18   (“Payroll Records”); (8) violation of California Labor Code §§ 201–02 (“Compensation Upon

                                  19   Termination”); (9) violations of the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601,

                                  20   and the California Family Rights Act (“CFRA”), California Government Code § 12945.2; and (10)

                                  21   violation of California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200, et

                                  22   seq. Id. Croghan’s wage and hour counterclaims were individual counterclaims based on Snap’s

                                  23   labor practices that occurred primarily during the period in which Croghan was misclassified as an

                                  24   independent contractor. Id.

                                  25          On August 29, 2018, pursuant to California Labor Code § 2699.3(a)(1), Croghan gave

                                  26   written PAGA notice of his counterclaims against Snap to the California Labor and Workforce

                                  27   Development Agency (“LWDA”). Healy Decl. ¶ 4; id., Ex. A (“August 29, 2018 PAGA Notice”).

                                  28                                                    3
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   Croghan requested that the LWDA regard the August 29, 2018 PAGA Notice as written notice of

                                   2   his intent to seek civil penalties from Snap. Healy Decl. ¶ 4; August 29, 2018 PAGA Notice.

                                   3   Specifically, Croghan’s August 29, 2018 PAGA Notice alleged numerous violations of

                                   4   California’s wage and hour laws by Snap, including California Labor Code §§ 226, 226.7, 512,

                                   5   1174, 1197, 1198, 1199 & 2802. Id.

                                   6          On October 2, 2018, after meeting and conferring, the parties filed a stipulation for

                                   7   Croghan to amend his Answer and Counterclaim by October 12, 2018, ECF No. 25, which the

                                   8   Court granted, ECF No. 26.

                                   9          2. Croghan’s October 12, 2018 First Amended Answer and Counterclaim
                                  10          On October 12, 2018, Croghan filed his First Amended Answer and Counterclaim. See

                                  11   ECF No. 27 (“FAA”). In his First Amended Answer and Counterclaim, Croghan asserted sixteen

                                  12   affirmative defenses and ten counterclaims. Croghan’s ten counterclaims were: (1) Unreimbursed
Northern District of California
 United States District Court




                                  13   Business Expenses; (2) Missed Meal Period; (3) Missed Rest Period; (4) Failure to Pay Minimum

                                  14   Wage; (5) Failure to Pay Overtime; (6) Employee Itemized Wage Statement; (7) Payroll Records;

                                  15   (8) Compensation Upon Termination; (9) FMLA and CFRA; and (10) UCL. See id. Again,

                                  16   Croghan’s wage and hour counterclaims were individual counterclaims based on Snap’s labor

                                  17   practices that occurred primarily during the period in which Croghan was misclassified as an

                                  18   independent contractor. Id.

                                  19          On October 29, 2018, Snap filed a motion to strike the affirmative defenses and to dismiss

                                  20   eight of the ten counterclaims set forth in Croghan’s First Amended Answer and Counterclaim.

                                  21   See ECF No. 31. Croghan opposed on November 13, 2018. ECF No. 34. Snap replied on

                                  22   November 20, 2018. ECF No. 39.

                                  23          On November 19, 2018, the Court held an initial case management conference and set the

                                  24   case schedule. ECF No. 38. In particular, the Court set May 6, 2019 as the deadline to amend the

                                  25   pleadings and add parties. Id.

                                  26          On December 21, 2018, Croghan provided an amended written PAGA notice that added to

                                  27   his August 29, 2018 PAGA Notice the following: (1) Cole Morgan (“Morgan”) as an individual

                                  28                                                    4
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   Counterdefendant; and (2) violations of additional labor laws, specifically California Labor Code

                                   2   §§ 201, 202 & 203 regarding waiting time penalties. Healy Decl. ¶ 7; id., Ex. B (“December 21,

                                   3   2018 PAGA Notice”).

                                   4          In explaining each Labor Code violation, the December 21, 2018 PAGA Notice states that

                                   5   the violations occurred throughout Croghan’s entire employment with Snap, including when

                                   6   Croghan was misclassified as an independent contractor. For example, as to recordkeeping

                                   7   requirement violations (California Labor Code §§ 1174, 1197 & 1199), the December 21, 2018

                                   8   PAGA Notice states “[a]t all relevant times, Employer has failed, and continues to fail, to keep the

                                   9   required time records. During the time in which the Complainant was misclassified as an

                                  10   independent contractor, and after he was converted to an employee of Employer, Employer did not

                                  11   maintain records showing the actual hours worked each day by Complainant and similarly situated

                                  12   aggrieved employees.” Id. at 3–4. Croghan’s allegations as to Snap’s other Labor Code violations
Northern District of California
 United States District Court




                                  13   similarly applies to Croghan’s entire employment with Snap, including the time he was

                                  14   misclassified as an independent contractor and after he was converted to an employee. See id. at

                                  15   4–8 (discussing failure to reimburse business expenses, meal period, rest period, minimum wage,

                                  16   overtime, and wage statement violations, as well as waiting time penalties).

                                  17          On February 22, 2019, the Court granted in part with prejudice, granted in part without

                                  18   prejudice, and denied in part Snap’s motion to strike, and granted without prejudice Snap’s motion

                                  19   to dismiss Croghan’s First Amended Answer and Counterclaim. ECF No. 45. In particular, the

                                  20   Court granted Croghan leave to amend by March 24, 2019, certain affirmative defenses as well as

                                  21   eight out of the ten counterclaims that Snap had moved to dismiss. Id.

                                  22          The LWDA had 65 days from the date of Croghan’s December 21, 2018 PAGA Notice to

                                  23   issue a decision to investigate. That 65-day period expired on February 25, 2019, and the LWDA

                                  24   did not issue a decision to investigate. Healy Decl. ¶ 8.

                                  25          Sixteen days later, on March 13, 2019, the parties met and conferred with respect to

                                  26   Croghan filing the instant proposed Third Amended Answer and Counterclaim, which would add

                                  27   Morgan as an individual Counterdefendant and assert a counterclaim for penalties under the

                                  28                                                     5
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   PAGA. Healy Decl. ¶ 9; id., Ex. C (“March 13, 2019 Letter”). Snap’s counsel did not stipulate to

                                   2   filing a Third Amended Answer and Counterclaim.

                                   3          3. Croghan’s March 22, 2019 Second Amended Answer and Counterclaim
                                   4          On March 22, 2019, in response to the Court’s order dismissing certain affirmative

                                   5   defenses and counterclaims in the First Amended Answer and Counterclaim with leave to amend,

                                   6   Croghan filed his Second Amended Answer and Counterclaim. See SAA. In his Second Amended

                                   7   Answer and Counterclaim, Croghan asserted fifteen affirmative defenses and nine counterclaims.

                                   8   Croghan’s nine counterclaims are: (1) Unreimbursed Business Expenses; (2) Missed Meal Period;

                                   9   (3) Missed Rest Period; (4) Failure to Pay Minimum Wage; (5) Failure to Pay Overtime; (6)

                                  10   Employee Itemized Wage Statement; (7) Payroll Records; (8) Compensation Upon Termination;

                                  11   and (9) UCL. Id. Again, Croghan’s wage and hour counterclaims were individual counterclaims

                                  12   based on Snap’s labor practices that occurred primarily during the period in which Croghan was
Northern District of California
 United States District Court




                                  13   misclassified as an independent contractor. Id.

                                  14          On April 12, 2019, Snap filed its motion to dismiss Croghan’s Second Amended Answer

                                  15   and Counterclaim. ECF No. 59. Croghan opposed on April 26, 2019. ECF No. 61. Snap replied on

                                  16   May 3, 2019. ECF No. 62. That motion is currently pending.

                                  17          4. Croghan’s March 25, 2019 Proposed Third Amended Answer and Counterclaim
                                  18          In the meantime, on March 25, 2019, Croghan filed the instant motion for leave to file his

                                  19   proposed Third Amended Answer and Counterclaim. See Mot. Croghan seeks leave to file his

                                  20   proposed Third Amended Answer and Counterclaim to add Morgan as an individual

                                  21   Counterdefendant and to assert a counterclaim for penalties under the PAGA. See id.; Healy Decl.,

                                  22   Ex. D (“proposed Third Amended Answer and Counterclaim”).

                                  23          Croghan also reasserted in his proposed Third Amended Answer and Counterclaim all his

                                  24   wage and hour counterclaims, which are individual counterclaims based on Snap’s labor practices

                                  25   that occurred primarily during the period in which Croghan was misclassified as an independent

                                  26   contractor, including: (1) Unreimbursed Business Expenses; (2) Missed Meal Period; (3) Missed

                                  27   Rest Period; (4) Failure to Pay Minimum Wage; (5) Failure to Pay Overtime; (6) Employee

                                  28                                                     6
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   Itemized Wage Statement; (7) Payroll Records; (8) Compensation Upon Termination; and (9)

                                   2   UCL. See Healy Decl., Ex. D.

                                   3           On April 8, 2019, Snap filed its opposition to Croghan’s instant motion for leave to file his

                                   4   proposed Third Amended Answer and Counterclaim. ECF No. 58 (“Opp’n”). On April 15, 2019,

                                   5   Croghan filed his reply. ECF No. 60 (“Reply”).

                                   6   II.     LEGAL STANDARD
                                   7           Under Rule 15(a) of the Federal Rules of Civil Procedure, “[t]he court should freely give

                                   8   leave [to amend] when justice so requires,” bearing in mind “the underlying purpose of Rule 15

                                   9   ...[is] to facilitate decision on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  10   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc). Nonetheless, a district court may deny leave

                                  11   to amend a complaint due to “undue delay, bad faith or dilatory motive on the part of the movant,

                                  12   repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the
Northern District of California
 United States District Court




                                  13   opposing party by virtue of allowance of the amendment, [and] futility of amendment.” See

                                  14   Foman v. Davis, 371 U.S. 178, 182 (1962) (“Foman factors”); see also Leadsinger, Inc. v. BMG

                                  15   Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008) (Leave to amend generally shall be denied only if

                                  16   allowing amendment would unduly prejudice the opposing party, cause undue delay, or be futile,

                                  17   or if the moving party has acted in bad faith). Of these considerations, “it is the consideration of

                                  18   prejudice to the opposing party that carries the greatest weight.” Eminence Capital, LLC v.

                                  19   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (per curiam). “Absent prejudice, or a strong

                                  20   showing of any of the remaining Foman factors, there exists a presumption under Rule 15(a) in

                                  21   favor of granting leave to amend.” Id. (emphasis in original). Nevertheless, a proposed amendment

                                  22   may be denied as futile “if no set of facts can be proved under the amendment to the pleadings that

                                  23   would constitute a valid and sufficient claim or defense.” See Miller v. Rykoff-Sexton, Inc., 845

                                  24   F.2d 209, 214 (9th Cir. 1988). Ordinarily, however, “courts will defer consideration of challenges

                                  25   to the merits of a proposed amended pleading until after leave to amend is granted and the

                                  26   amended pleading is filed.” Netbula, LLC v. Distinct Corp., 212 F.R.D. 534, 539 (N.D. Cal. 2003).

                                  27   The non-moving party bears the burden of showing why leave to amend should not be granted.

                                  28                                                       7
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   Genentech, Inc. v. Abbott Labs., 127 F.R.D. 529, 530–31 (N.D. Cal. 1989).

                                   2   III.   DISCUSSION
                                   3          In the instant motion, Croghan seeks to add Cole Morgan, Snap’s Chief Executive Officer

                                   4   and Co-Founder, as an individual Counterdefendant and to assert a counterclaim for penalties

                                   5   under the California Private Attorneys General Act of 2004 (“PAGA”). Mot. at 1. Snap argues that

                                   6   Croghan’s motion for leave to file his proposed Third Amended Answer and Counterclaim should

                                   7   be denied because: (1) Croghan’s motion is untimely; and (2) Croghan’s proposed amendment is

                                   8   futile. See Opp’n. The Court notes first that Croghan’s motion is timely because it was filed on

                                   9   March 25, 2019, before the May 6, 2019 deadline to amend the pleadings. Below the Court

                                  10   addresses futility as well as whether further leave to amend would be unduly prejudicial or cause

                                  11   undue delay. Leadsinger, Inc., 512 F.3d at 532.

                                  12          A. Futility
Northern District of California
 United States District Court




                                  13          Snap raises several arguments regarding futility, including that Croghan’s proposed Third

                                  14   Amended Answer and Counterclaim, which seeks to add the proposed PAGA counterclaim, is

                                  15   futile because (1) Croghan does not have standing to bring his proposed PAGA counterclaim; and

                                  16   (2) the proposed PAGA counterclaim is barred by the statute of limitations. See Opp’n at 9–11.

                                  17          In his reply brief in support of the instant motion, Croghan effectively concedes his

                                  18   proposed PAGA counterclaim is futile and requests permission to file yet another amended answer

                                  19   and counterclaim. Reply at 7–9, 11–12.

                                  20          Below the Court first discusses why Croghan’s proposed Third Amended Answer and

                                  21   Counterclaim is futile. Second, the Court discusses why Croghan’s proposed changes to correct

                                  22   his proposed Third Amended Answer and Counterclaim are also futile.

                                  23          1. The Proposed Third Amended Answer and Counterclaim is Futile
                                  24          Below the Court addresses standing then the statute of limitations. As to standing, the

                                  25   Court agrees with Snap that Croghan does not have standing to bring his proposed PAGA

                                  26   counterclaim because Croghan is not an “aggrieved employee” under his own definition in his

                                  27   proposed Third Amended Answer and Counterclaim.

                                  28                                                     8
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1          PAGA allows an employee to bring a claim for violations by an employer on behalf of

                                   2   other aggrieved employees. Croghan’s proposed Third Amended Answer and Counterclaim

                                   3   defines “aggrieved employees” as:

                                   4          All current and former employees of [Snap] in the State of California who were
                                   5          classified as independent contractors during the period of time from one year prior
                                              to the submission of Counterclaimant’s letter to the LWDA on August 29, 2018.
                                   6
                                       ECF No. 51-1 at 122–69 (“TAA”) ¶ 109.
                                   7
                                              As an initial matter, Croghan is not an “aggrieved employee” under Croghan’s own
                                   8
                                       definition in the proposed Third Amended Answer and Counterclaim. Croghan defines an
                                   9
                                       “aggrieved employee” as someone who Snap classified as an independent contractor in California
                                  10
                                       on or after August 29, 2017. TAA ¶ 109. However, Croghan alleges that he was no longer
                                  11
                                       classified as an independent contractor as of July 18, 2017. Id. ¶ 33. Only an aggrieved employee
                                  12
Northern District of California




                                       has standing to sue under the PAGA. Amalgamated Transit Union, Local 1756, AFL-CIO v.
 United States District Court




                                  13
                                       Superior Court, 46 Cal. 4th 993, 1005 (2009) (“[A] plaintiff has standing to bring an action under
                                  14
                                       the Labor Code Private Attorneys General Act of 2004 only if the plaintiff is an ‘aggrieved
                                  15
                                       employee.’”); Huff v. Securitas Sec. Servs. USA, Inc., 23 Cal. App. 5th 745, 752 (Ct. App. 2018),
                                  16
                                       reh’g denied (June 13, 2018), review denied (Aug. 8, 2018) (“Under PAGA an ‘aggrieved
                                  17
                                       employee’ can pursue penalties for Labor Code violations on behalf of other current and former
                                  18
                                       employees, and the statute defines an aggrieved employee as someone who suffered ‘one or more
                                  19
                                       of the alleged violations’ of the Labor Code for which penalties are sought.”). Thus, Croghan does
                                  20
                                       not have standing to bring the proposed PAGA counterclaim because Croghan does not fit his own
                                  21
                                       definition of an aggrieved employee. Therefore, Croghan’s proposed PAGA counterclaim is futile.
                                  22
                                              The Court also agrees with Snap that Croghan’s proposed PAGA counterclaim is barred by
                                  23
                                       the statute of limitations. Snap is correct that the PAGA counterclaim is subject to a one-year
                                  24
                                       statute of limitations under California Code of Civil Procedure § 340(a). Mot. at 9–10. Indeed,
                                  25
                                       Croghan concedes that the one-year statute of limitations applies to the PAGA counterclaim.
                                  26
                                       Reply at 11.
                                  27
                                              Croghan’s definition of “aggrieved employees” in his proposed PAGA counterclaim is
                                  28                                                  9
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   based entirely on Snap’s labor practices that occurred when Croghan was misclassified as an

                                   2   independent contractor. As discussed, Croghan’s status as an independent contractor ended on

                                   3   July 18, 2017. TAA ¶ 33.

                                   4          In order to define the relevant statute of limitations, the Court must discuss Croghan’s two

                                   5   PAGA Notices. Croghan’s August 29, 2018 PAGA Notice alleged numerous violations of

                                   6   California’s wage and hour laws by Snap, including California Labor Code §§ 226, 226.7, 512,

                                   7   1174, 1197, 1198, 1199 & 2802. See August 29, 2018 PAGA Notice.

                                   8          Croghan’s December 21, 2018 PAGA Notice added Cole Morgan, Snap’s Chief Executive

                                   9   Officer and Co-Founder, as an individual Counterdefendant and alleged the violation of additional

                                  10   labor laws, specifically California Labor Code §§ 201, 202 & 203 regarding waiting time

                                  11   penalties. December 21, 2018 PAGA Notice.

                                  12          Croghan’s proposed Third Amended Answer and Counterclaim proposes adding a PAGA
Northern District of California
 United States District Court




                                  13   counterclaim against Snap and Morgan for violations of California Labor Code §§ 201, 202, 203,

                                  14   226, 226.7, 512, 1174, 1197, 1198, 1199 & 2802. TAA ¶¶ 109–116. The proposed Third Amended

                                  15   Answer and Counterclaim relies upon Croghan’s December 21, 2018 PAGA Notice because it

                                  16   includes Morgan as an individual Counterdefendant and includes violations of California Labor

                                  17   Code §§ 201, 202 & 203 regarding waiting time penalties. December 21, 2018 PAGA Notice.

                                  18   Thus, Croghan is bound by the December 21, 2018 date on which he provided notice of all of his

                                  19   counterclaims against all Counterdefendants. Accordingly, the relevant date for statute of

                                  20   limitations purposes is one year prior to the submission of Croghan’s December 21, 2018 PAGA

                                  21   Notice or December 21, 2017.

                                  22          The date Croghan’s status as an independent contractor ended, July 18, 2017, is more than

                                  23   5 months before December 21, 2017. Thus, Croghan’s proposed PAGA counterclaim is time

                                  24   barred because Croghan’s proposed PAGA counterclaim is based entirely on Snap’s labor

                                  25   practices that occurred when Croghan was misclassified as an independent contractor, which

                                  26   ended on July 18, 2017 when Croghan was converted to an employee.

                                  27          Croghan’s definition of “aggrieved employees” is further erroneous because it uses the

                                  28                                                   10
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   August 29, 2018 PAGA Notice to define the relevant statute of limitations. However, even if the

                                   2   relevant date for statute of limitations purposes was August 29, 2017, one year before Croghan’s

                                   3   August 29, 2018 PAGA Notice, Croghan’s proposed PAGA counterclaim would still be time

                                   4   barred. Croghan’s status as an independent contractor ended on July 18, 2017, which is more than

                                   5   a month before August 29, 2017. Therefore, Croghan’s definition of “aggrieved employees” in the

                                   6   proposed Third Amended Answer and Counterclaim is time barred on yet another ground. TAA ¶

                                   7   109. Thus, Croghan’s proposed PAGA counterclaim is barred by the statute of limitations and thus

                                   8   is futile.

                                   9             In his reply brief in support of the instant motion, Croghan effectively concedes his

                                  10   proposed PAGA counterclaim is futile and requests permission to file yet another amended answer

                                  11   and counterclaim. Reply at 7–9, 11–12. The Court discusses this further in the next section.

                                  12             In sum, because Croghan lacks standing to assert his proposed PAGA counterclaim and
Northern District of California
 United States District Court




                                  13   because the proposed PAGA counterclaim is time barred on many grounds, the Court finds that

                                  14   Croghan’s proposed Third Amended Answer and Counterclaim is futile. See Leadsinger, 512 F.3d

                                  15   at 532.

                                  16             2. Croghan’s Fifth Version of His Answer and Counterclaim is Also Futile
                                  17             Croghan’s proposed Third Amended Answer and Counterclaim is Croghan’s fourth answer

                                  18   and counterclaim in the instant case and is futile. As stated above, in Croghan’s reply in support of

                                  19   the instant motion, Croghan effectively requests permission to file a fifth version of his answer

                                  20   and counterclaim with a new definition of “aggrieved employees” and amended allegations that

                                  21   strike time barred language. See Reply at 11–12.

                                  22             As for his definition of “aggrieved employees,” Croghan has two proposals. First, Croghan

                                  23   proposes to strike “independent contractor” from his definition of “aggrieved employees” in the

                                  24   proposed Third Amended Answer and Counterclaim. Reply at 11–12. Second, Croghan proposes

                                  25   to use the definition of “aggrieved employees” in his December 21, 2018 PAGA Notice. Id. at 7–

                                  26   9. Both proposals are futile.

                                  27             First, even if Croghan struck “independent contractor” from his definition of “aggrieved

                                  28                                                      11
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   employees,” Croghan’s fifth version of his answer and counterclaim would still be futile. Striking

                                   2   “independent contractor” would not eliminate Croghan’s time barred PAGA counterclaim from

                                   3   July 18, 2017, when he was converted to an employee, to December 21, 2017, one year before the

                                   4   December 21, 2018 PAGA Notice.

                                   5          Second, the definition of “aggrieved employees” in Croghan’s December 21, 2018 PAGA

                                   6   Notice is also overly broad because it contains time barred counterclaims. For instance, the

                                   7   December 21, 2018 PAGA Notice states that: “[d]uring the time in which the Complainant was

                                   8   misclassified as an independent contractor, and after he was converted to an employee of

                                   9   Employer, Employer did not maintain records showing the actual hours worked each day by

                                  10   Complainant and similarly situated aggrieved employees.” December 21, 2018 PAGA Notice at

                                  11   3–4 (emphasis added). Croghan’s definition of “aggrieved employees” in his December 21, 2018

                                  12   PAGA Notice based on Snap’s labor practices during the period in which Croghan was
Northern District of California
 United States District Court




                                  13   misclassified as an independent contractor is time barred. Croghan’s definition of “aggrieved

                                  14   employees” in his December 21, 20118 PAGA Notice is also time barred to the extent it is based

                                  15   on Snap’s labor practices after Croghan was converted from an independent contractor to an

                                  16   employee, on July 18, 2017, because those labor practices occurred before the relevant December

                                  17   21, 2017 date.

                                  18          Moreover, Croghan concedes that there are twelve paragraphs in his proposed Third

                                  19   Amended Answer and Counterclaim that base the proposed PAGA counterclaim on Snap’s labor

                                  20   practices that occurred during the period in which Croghan was misclassified as an independent

                                  21   contractor. Thus, Croghan offers to strike Croghan’s independent contractor misclassification from

                                  22   these twelve paragraphs. Reply at 11–12; TAA ¶¶ 39–42, 44–48, 49, 56, 99, 109. For example, the

                                  23   proposed Third Amended Answer and Counterclaim states:

                                  24          (1)       “As a result of Counter-Defendant’s misclassifying Counterclaimant as an

                                  25   independent contractor” in Paragraphs 39–42;

                                  26          (2)       “As a result of Counter-Defendant misclassifying Counterclaimant as an

                                  27   independent contractor” in Paragraphs 44–48;

                                  28                                                   12
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1          (3)      “By misclassifying Counterclaimant as an independent contractor” in Paragraph

                                   2   49;

                                   3          (4)      “By misclassifying Counterclaimant as an independent contractor, and further” in

                                   4   Paragraph 56; and

                                   5          (5)      “classified Counterclaimant as an independent contractor and has thereby” in

                                   6   Paragraph 99.

                                   7          See Reply at 11–12; TAA ¶¶ 39–42, 44–48, 49, 56, 99, 109. However, these twelve

                                   8   paragraphs are in the general allegations of Croghan’s proposed Third Amended Answer and

                                   9   Counterclaim and support not only Croghan’s proposed PAGA counterclaim, but also Croghan’s

                                  10   individual wage and hour counterclaims. Striking such allegations after Croghan has included

                                  11   these allegations in his August 28, 2018 Answer and Counterclaim, his October 12, 2018 First

                                  12   Amended Answer and Counterclaim, and his March 22, 2019 Second Amended Answer and
Northern District of California
 United States District Court




                                  13   Counterclaim would be prejudicial to Snap, which has developed its discovery requests and

                                  14   responses, case strategy, and motions based on Croghan’s repeated assertion of these allegations.

                                  15          Thus, even Croghan’s fifth version of his answer and counterclaim is futile because it

                                  16   includes time barred claims. See Leadsinger, 512 F.3d at 532. In the next section, the Court

                                  17   discusses why granting Croghan leave to amend would be further unduly prejudicial and cause

                                  18   undue delay.

                                  19          B. Unduly Prejudicial and Undue Delay
                                  20          As stated above, Croghan’s proposed Third Amended Answer and Counterclaim is

                                  21   Croghan’s fourth answer and counterclaim in the instant case and is futile. In his reply in support

                                  22   of the instant motion, Croghan proposes two different definitions of “aggrieved employees”; these

                                  23   proposals are effectively Croghan’s fifth version of his answer and counterclaim and are futile.

                                  24   Granting Croghan leave to effectively file a sixth answer and counterclaim to further correct the

                                  25   deficiencies in the fifth version of his answer and counterclaim would be unduly prejudicial and

                                  26   cause undue delay. Leadsinger, 512 F.3d at 532.

                                  27          This case started nearly a year ago, on August 3, 2018, when Snap filed its complaint.

                                  28                                                    13
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   According to Snap, Croghan quit suddenly on June 1, 2018, and commenced a relationship with a

                                   2   Snap competitor that is attempting, with Croghan’s assistance, to copy Snap’s fundraising tools

                                   3   and approaches and to misappropriate Snap’s trade secret information. Compl. ¶¶ 30–57. Snap is

                                   4   deserving of a “just, speedy, and inexpensive determination” of its case. See Fed. R. Civ. P. 1.

                                   5   Granting leave for Croghan to file yet a sixth answer and counterclaim so that Croghan can alter

                                   6   his individual wage and hour counterclaims and bring a PAGA counterclaim on behalf of all

                                   7   former and current Snap employees threatens to deprive Snap of timely resolution of its trade

                                   8   secret misappropriation claims.

                                   9          For a year, Croghan asserted wage and hour counterclaims that were individual

                                  10   counterclaims based on Snap’s labor practices that occurred primarily during the period in which

                                  11   Croghan was misclassified as an independent contractor. Croghan has repeatedly filed answers

                                  12   and counterclaims based on this theory.
Northern District of California
 United States District Court




                                  13          For example, Croghan filed his Answer and Counterclaim on August 28, 2018, and

                                  14   asserted wage and hour counterclaims that were individual counterclaims based on Snap’s labor

                                  15   practices that occurred primarily during the period in which Croghan was misclassified as an

                                  16   independent contractor, including: (1) Unreimbursed Business Expenses; (2) Missed Meal Period;

                                  17   (3) Missed Rest Period; (4) Failure to Pay Minimum Wage; (5) Failure to Pay Overtime; (6)

                                  18   Employee Itemized Wage Statement; (7) Payroll Records; (8) Compensation Upon Termination;

                                  19   (9) FMLA and CFRA; and (10) UCL. ECF No. 15.

                                  20          Croghan filed his First Amended Answer and Counterclaim on October 12, 2018, which

                                  21   again asserted wage and hour counterclaims that were individual counterclaims based on Snap’s

                                  22   labor practices that occurred primarily during the period in which Croghan was misclassified as an

                                  23   independent contractor, including: (1) Unreimbursed Business Expenses; (2) Missed Meal Period;

                                  24   (3) Missed Rest Period; (4) Failure to Pay Minimum Wage; (5) Failure to Pay Overtime; (6)

                                  25   Employee Itemized Wage Statement; (7) Payroll Records; (8) Compensation Upon Termination;

                                  26   (9) FMLA and CFRA; and (10) UCL. See FAA.

                                  27          Croghan filed his Second Amended Answer and Counterclaim on March 22, 2019, which

                                  28                                                    14
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   again asserted wage and hour counterclaims that were individual counterclaims based on Snap’s

                                   2   labor practices that occurred primarily during the period in which Croghan was misclassified as an

                                   3   independent contractor, including: (1) Unreimbursed Business Expenses; (2) Missed Meal Period;

                                   4   (3) Missed Rest Period; (4) Failure to Pay Minimum Wage; (5) Failure to Pay Overtime; (6)

                                   5   Employee Itemized Wage Statement; (7) Payroll Records; (8) Compensation Upon Termination;

                                   6   and (9) UCL. See SAA.

                                   7          Fourth, Croghan filed the instant motion for leave to file his proposed Third Amended

                                   8   Answer and Counterclaim on March 25, 2019, which, as the Court discussed above, seeks to add a

                                   9   PAGA counterclaim that is time barred. See Mot. Croghan also reasserted in his proposed Third

                                  10   Amended Answer and Counterclaim all his wage and hour counterclaims, which are individual

                                  11   counterclaims based on Snap’s labor practices that occurred primarily during the period in which

                                  12   Croghan was misclassified as an independent contractor, including: (1) Unreimbursed Business
Northern District of California
 United States District Court




                                  13   Expenses; (2) Missed Meal Period; (3) Missed Rest Period; (4) Failure to Pay Minimum Wage; (5)

                                  14   Failure to Pay Overtime; (6) Employee Itemized Wage Statement; (7) Payroll Records; (8)

                                  15   Compensation Upon Termination; and (9) UCL. See TAA. Thus, all four of Croghan’s answers

                                  16   and counterclaims included wage and hour counterclaims and allegations about the independent

                                  17   contractor misclassification.

                                  18          Moreover, this case has been subject to hard fought litigation. The history of motion

                                  19   practice regarding the pleadings in this case are as follows. On October 29, 2018, Snap filed a

                                  20   motion to strike the affirmative defenses and to dismiss eight of the ten counterclaims set forth in

                                  21   Croghan’s First Amended Answer and Counterclaim. ECF No. 31. The Court granted in part with

                                  22   prejudice, granted in part without prejudice, and denied in part Snap’s motion to strike, and

                                  23   granted without prejudice Snap’s motion to dismiss all eight out of the ten counterclaims in

                                  24   Croghan’s First Amended Answer and Counterclaim. ECF No. 45. On April 14, 2019, Snap filed a

                                  25   second motion to dismiss, this time seeking to dismiss the counterclaims in Croghan’s Second

                                  26   Amended Answer and Counterclaim. ECF No. 59. This motion is fully briefed, and the Court will

                                  27   file its order shortly. Moreover, Snap had to brief the instant motion for leave to amend

                                  28                                                    15
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   concerning Croghan’s proposed Third Amended Answer and Counterclaim. Allowing Croghan to

                                   2   file a sixth answer and counterclaim when Croghan has yet to articulate an “aggrieved employees”

                                   3   definition that is not time barred would likely result in another motion to dismiss, which would

                                   4   significantly delay the case schedule. Fact discovery closes in nineteen days, on August 20, 2019.

                                   5   ECF No. 38. The Court would have to postpone the fact discovery deadline to give Croghan time

                                   6   to file a sixth version of his answer and counterclaim to add a PAGA counterclaim that is not time

                                   7   barred.

                                   8             The Court would also have to give the parties time to take discovery on the PAGA

                                   9   counterclaim, which would likely be, in many aspects, new discovery because Croghan’s wage

                                  10   and hour counterclaims in his August 28, 2018 Answer and Counterclaim, his October 12, 2018

                                  11   First Amended Answer and Counterclaim, his March 22, 2019 Second Amended Answer and

                                  12   Counterclaim, and even his proposed Third Amended Answer and Counterclaim, were individual
Northern District of California
 United States District Court




                                  13   counterclaims based on labor practices that occurred primarily during the period in which Croghan

                                  14   was misclassified as an independent contractor. As previously discussed, Croghan’s proposed

                                  15   PAGA counterclaim is timed barred. Any amended PAGA counterclaim would necessitate

                                  16   discovery after July 18, 2017, when Croghan was no longer misclassified as an independent

                                  17   contractor, and after the relevant December 21, 2017 date.

                                  18             Dispositive motions are set to be filed on October 31, 2019, and the hearing on dispositive

                                  19   motions is set for December 19, 2019. ECF No. 38. The final pretrial conference is set for

                                  20   February 20, 2020, and the trial is set for March 16, 2020. Id.

                                  21             In sum, granting Croghan leave to make a sixth attempt at an answer and counterclaim that

                                  22   Croghan has yet to articulate would be unduly prejudicial and cause undue delay. Leadsinger, 512

                                  23   F.3d at 532. Croghan may consider bringing his PAGA counterclaim in a new lawsuit and seek to

                                  24   have it related, but not consolidated with, the instant case.

                                  25   IV.       CONCLUSION
                                  26             For the foregoing reasons, the Court DENIES Croghan’s motion for leave to file his

                                  27   proposed Third Amended Answer and Counterclaim to Plaintiff and Counterdefendant Snap’s

                                  28                                                      16
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
                                   1   complaint.

                                   2   IT IS SO ORDERED.

                                   3   Dated: August 1, 2019

                                   4                                         ______________________________________
                                                                             LUCY H. KOH
                                   5                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                         17
                                       Case No. 18-CV-04686-LHK
                                       ORDER DENYING MOTION FOR LEAVE TO FILE THIRD AMENDED ANSWER AND COUNTERCLAIM
